DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec 23, 2021 has been entered.
 Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1,14,20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al (US 2020/0367241) in view of Tsai (US 2020/0322822).

Hosseini et al discloses a method and a UE, comprising:
sending, by a user equipment to a network (conversely, receiving by a base station), a first report comprising a report of one or more capabilities, wherein the first report further comprises an identification of a component carrier (CC), and the first report applies to the component carrier. Paragraph [0098] describing UE transmits an indication of a number of component carriers for a specific service.  In order to indicate certain component carriers for a 
Define UE capability reporting for parameters including at least one of: 
* Weather multi-DCi is susported or not 
* Maximum total number of blind detection (BD) 
* Maximum total number of CORESETs 
* Maximum number of blind detection (BD)/CORESETs/CCEs (or aggression level) for the second TRP SO that the multi-DCl based transmission can be operated with the parameters not exceeding UE’s capability.
Thus, it would have been obvious to one skilled in the art prior to the filing of the present application for the report of capabilities of Hosseini et al to further include whether it can support multi-transmission and reception point (M-TRP) reception  as taught by Tsai for the purpose of allowing the UE to be able to communicate with multiple TRPs. 

4.	Claims 3,4,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al (US 2020/0367241) in view of Tsai (US 2020/0322822), as applied to claim 1 above, and further in view of Takahiahi et al (US 2018/0019898).
Hosseini et al in view of Tsai fails to teach that  the first report further comprises an identification of a band, and the first report applies to component carriers (CCs) in the band.  Takahiahi et al teaches that UE reports its capability to base station, wherein the capability includes a .

Allowable Subject Matter
5.	Claims 5-13,18,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632